DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed 1/10/2022 for US Patent Application No. 16/636473 has been entered and fully considered.
3.	Claims 1-25 are currently pending and have been fully considered.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-25 are now in condition for allowance because the prior art of record does not teach or suggest the claimed cooling module systems or the claimed method of detecting flowable coolant for use in a fuel cell system.
	The prior art of record Sakakida teaches a heat exchanger that heats a heating medium for performing heat exchange with pure water inside a pure water tank. Sakakida further teaches the heating medium heated by the heat exchanger is circulated through the pure water heating portion so as to defrost any frozen water. However, Sakakida does not appear to teach or suggest the heating medium, once heated, being a vapor that is configured to heat the coolant within the cooling module.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEWART A FRASER/Primary Examiner, Art Unit 1724